Filed 10/17/14 In re D.L. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re D.L., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
D.L.,                                                                A139234
         Defendant and Appellant.                                    (San Francisco City & County
                                                                     Super. Ct. No. JW126279)



                                                   INTRODUCTION
         D.L. appeals from the dispositional order entered after he admitted the charge of
carrying a concealed weapon in public. He requests we conduct an independent review
of the denial of his Pitchess1 motion made prior to his plea, to which the Attorney
General does not object. Following our independent review, we conclude the trial court’s
order regarding the discoverability of material in police personnel files was not an abuse
of discretion, and affirm.
                                                   BACKGROUND
         We set forth only those facts pertinent to the issue on appeal. After police
detained and searched him near the Sunnydale Housing Development, D.L. was arrested

         1
             Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).


                                                             1
and charged with one count of carrying a concealed firearm (Pen. Code, § 25400, subds.
(a)(2), (c)(4)) and one count of carrying a loaded firearm in public (§ 25850, subds. (a),
(c)(4)).
       He filed a Pitchess motion as to the four San Francisco police officers who
participated in his detention and arrest, seeking personnel records and complaints
received by the Office of Citizen Complaints. The court entered a stipulated order
regarding production of the confidential files regarding the four officers, limited to
allegations of police misconduct in three categories: dishonesty, fabrication of evidence,
and unlawful search and seizure.
       At the outset of the hearing on the motion, the court stated it had “already
reviewed all the records,” and there was “a lot” of discoverable Pitchess material.2 At the
conclusion of the hearing, the court stated “[H]aving reviewed the records as provided to
the Court, the Court is going to sign the original protective order with the completed case
log sheet attached and the Court will make the following additional orders in connection
with this hearing. [¶] That the sealed envelope containing the digital disk, declaration,
and log sheet will be filed in the court file and remain sealed unless and until otherwise
ordered by this Court. [¶] The San Francisco Police Department shall provide forthwith
to defendant through counsel the names and contact information for all complaining
parties and witnesses in the document identified for production on the case log sheet.
[¶] . . . [¶] . . . And at this time, all the documents including disks, log sheet and our
orders are returned back to police legal and now they are ordered deemed the custodian
of records for these documents.” The court had earlier in the hearing indicated defense
counsel could “pick [the information] up from [the police legal department].”



       2
         This hearing was held in the courtroom, initially with the parties’ attorneys
present. After the custodian of records began to testify, the court indicated “You should
not be here,” and the attorneys left the courtroom.


                                               2
       D.L. also filed a motion to suppress, which the court denied based on its finding he
had made a hand gesture indicating consent to search.
       Following the denial of his motion to suppress, D.L. admitted the count of
possession of a weapon in public, and the prosecutor dismissed the remaining count.
       At the next hearing, the court ordered D. L. released to his mother, who lived in
Alameda County, on home detention. The court ordered “all findings, petitions and
orders of this Court are transferred to Alameda County for disposition,” and “acceptance
of transfer.” The Alameda County Superior Court subsequently entered an order
accepting the transfer, continuing D.L. as a ward of the court, and continuing the
“[p]resent order.” 3
                                        DISCUSSION
       The Supreme Court’s decision in Pitchess “established that a criminal defendant
could ‘compel discovery’ of certain relevant information in the personnel files of police
officers by making ‘general allegations which establish some cause for discovery’ of that
information and by showing how it would support a defense to the charge against him.
[¶] In 1978, the California Legislature codified the holding of Pitchess by enacting Penal
Code sections 832.7 and 832.8, as well as Evidence Code sections 1043 through 1045.
[Citations.] To initiate discovery, the defendant must file a motion supported by
affidavits showing ‘good cause for the discovery,’ first by demonstrating the materiality
of the information to the pending litigation, and second by ‘stating upon reasonable
belief’ that the police agency has the records or information at issue. (§ 1043, subd.
(b)(3).) This two-part showing of good cause is a ‘relatively low threshold for
discovery.’ [Citation.] [¶] If the trial court finds good cause for the discovery, it reviews


       3
         While the Attorney General initially maintained there was no valid dispositional
order and the case should be remanded for entry of such, we subsequently granted D.L.’s
request to augment the record with the May 20, 2014, dispositional order issued by the
Alameda County Superior Court.


                                              3
the pertinent documents in chambers and discloses only that information falling within
the statutorily defined standards of relevance. [Citations.] The trial court may not
disclose complaints more than five years old, the ‘conclusions of any officer’ who
investigates a citizen complaint of police misconduct, or facts ‘so remote as to make
[their] disclosure of little or no practical benefit.’ [Citations.] Typically, the trial court
discloses only the names, addresses, and telephone numbers of individuals who have
witnessed, or have previously filed complaints about, similar misconduct by the officer.
[Citation.] That practice ‘imposes a further safeguard to protect officer privacy where the
relevance of the information sought is minimal and the officer’s privacy concerns are
substantial.’ [Citation.]” (Warrick v. Superior Court (2005) 35 Cal.4th 1011, 1019; see
also People v. Gaines (2009) 46 Cal.4th 172, 179.) “A trial court’s decision on the
discoverability of material in police personnel files is reviewable under an abuse of
discretion standard.” (People v. Jackson (1996) 13 Cal.4th 1164, 1220.)
       As D.L. points out, the trial court is required to make a record of the documents
that were provided for its review and People v. Mooc (2001) 26 Cal.4th 1216, 1228, sets
forth the procedure for this court to follow in the event the trial court does not do so.
Here, the trial court made a record, ordering that “the sealed envelope containing the
digital disk, declaration, and log sheet” remain sealed until further order of the court and
that it be returned to “police legal.” “[C]onfidential law enforcement personnel files that
are reviewed in camera by the court under Pitchess . . . may be retained by the custodian
of those records instead of by the court, provided that the court makes an adequate record
of what was reviewed.” (People v. Galland (2008) 45 Cal.4th 354, 367.) Accordingly,
on our own motion, we ordered the trial court to transmit to this court “all documents,
disks and materials it reviewed in connection with the Pitchess motion heard on
September 25, 2012.”
       In his Pitchess motion, D.L. explained he sought discovery of information from
the officers’ personnel files to show “the officers stopped him without reasonable

                                               4
suspicion or probable cause and searched him illegally. In order to prove this, he intends
to cross-examine the officers by showing that the officers have previously made false
statements and lack credibility, and that the Officers have a habit or custom of
committing similar improper acts.” Athough D.L. initially sought discovery of all
complaints regarding “illegal stops, illegal arrests, excessive force or improper tactics,
false statements made, abuse of authority, and any act of moral turpitude,” the parties
stipulated to discovery limited to allegations of police misconduct in three categories:
dishonesty, fabrication of evidence, and unlawful search and seizure.
       We have reviewed the records and documents the trial court reviewed in ruling on
the Pitchess motion. The police department produced potentially responsive documents
to the court regarding each of the four officers. The court ordered the department to
provide D. L.’s counsel with “the names and contact information for all complaining
parties and witnesses in the document identified for production on the case log sheet.”
The case log sheet indicated the court ordered production of the names and contact
information in 17 citizen complaints. As to the other 14 citizen complaints about which
the court did not order information produced to D.L.’s counsel, our review “ ‘reveals no
materials so clearly pertinent to the issues raised by the Pitchess discovery motion that
failure to disclose them was an abuse of Pitchess discretion.’ ” (People v. Yearwood
(2013) 213 Cal.App.4th 161, 180–181.)
                                       DISPOSITION
       The dispositional order, which embraces the juvenile court’s ruling on the Pitchess
motion, is affirmed.




                                              5
                                _________________________
                                Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Margulies, J.




                            6